Exhibit 10.32

Execution Copy

SUBSCRIPTION, PURCHASE AND INVESTMENT AGREEMENT

THIS SUBSCRIPTION, PURCHASE AND INVESTMENT AGREEMENT (this “Agreement”) is made
as of September 18, 2013, by and among GLOBALOPTIONS GROUP, INC., a Delaware
corporation (the “Company”), each of the Buyers signatory to this Agreement, as
identified on the signature pages attached hereto, and, for the limited purpose
set forth on the signature page hereto, Walker Digital, LLC, a Delaware limited
liability company (“Walker Digital”).

WHEREAS, the Company is offering up to 3,693,950 units consisting of one share
of the Company’s Common Stock (the “Shares”) and one warrant to purchase one
half of one share of the Company’s Common Stock (the “Warrants” and together
with the Shares, the “Units”) to a limited number of accredited investors in a
non-public offering (the “Offering”); and

WHEREAS, substantially simultaneously with the closing of the Offering (as
defined below), GO Merger Sub LLC (“Merger Sub”), a wholly owned subsidiary of
the Company, is merging with and into Walker Digital Holdings, LLC (“Walker
Digital Sub”), a wholly owned subsidiary of Walker Digital, (the “Merger”)
pursuant to that certain Agreement and Plan of Merger dated as of July 11, 2013,
by and between the Company, Merger Sub, Walker Digital and Walker Digital Sub
(the “Merger Agreement”); and

WHEREAS, the Company and each person that is subscribing for shares in the
Offering (each a “Buyer” and collectively the “Buyers”) are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”); and

WHEREAS, each Buyer desires to purchase that number of Units set forth on each
Buyer’s respective signature page.

WHEREAS, the Company has engaged Broadband Capital Management LLC as its
exclusive placement agent (the “Placement Agent”) for the offering of the Shares
on a “best efforts” basis.

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for valuable consideration,
the receipt and sufficiency of which is acknowledged, the parties hereto agree
as follows:

1. Issuance of Units

(a) Subject to the terms and conditions contained herein, the Company will issue
to each Buyer, and each Buyer will purchase from Company, severally and not
jointly, for the purchase price of $3.00 per Unit, that number of Units set
forth opposite such Buyer’s name on Exhibit A hereto, provided that the
aggregate number of Offered Units issued and sold to each Buyer shall not exceed
the number of Units set forth on such Buyer’s respective signature page. The
closing of the Offerings is conditioned upon committed and fully paid
subscriptions or agreements to purchase of not less than $10,000,000 in
aggregate gross proceeds. The closing date of the Offering shall be the date on
which the Merger closes (the “Closing Date”), which date shall be communicated
to each Buyer in writing by the Company at least two business days in advance.
Upon receipt by the Company from Buyers of fully executed versions of this
Agreement representing committed subscriptions or agreements to buy of at least
$10,000,000 in aggregate gross proceeds, the Company will provide notice to the
Buyers that the closing of the Offering will proceed (the “Closing Notice”).
Each Buyer shall send, via wire transfer of immediately available funds on or
before the Closing Date, the purchase price of the Units such Buyer has
subscribed for to the escrow account of the Company identified in the Closing
Notice.

(b) In the event that the Offering does not close on or before September 30,
2013, the Company will refund the respective purchase price, without interest,
received by the Company from each Buyer. Upon the closing of the transactions
contemplated hereby, the Company shall deliver to each Buyer certificates in the
name of such Buyer for the respective number of Shares and Warrants issued to
such Buyer (or its respective designee or nominee) in the Offering containing,
inter alia, the legend set forth in Section 2 below.

(c) On or prior to the Closing with respect to the Buyers listed on Exhibit A
hereto, the Company shall issue, deliver or cause to be delivered to such Buyer
the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company and Walker Digital;

(ii) one or more certificates evidencing the Warrants purchased by such Buyer
hereunder in substantially the form of Exhibit C;

(iii) the Registration Rights Agreement, duly executed by the Company;

(iv) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares, (b) certifying the current
versions of the Certificate of Incorporation, as amended, and by-laws of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company;

(v) the Compliance Certificate referred to in Section 7(a)(viii) hereof; and

 

2



--------------------------------------------------------------------------------

(vi) certificates evidencing the incorporation and good standing of the Company,
issued by the Secretary of State of the State of Delaware as of a date within
five (5) days of the Closing Date.

(d) Within three (3) Business Days following the Closing, the Company shall
issue, deliver or cause to be delivered to each Buyer one or more original stock
certificates, free and clear of all restrictive and other legends except as
provided in Section 2 hereof, evidencing the Shares purchased by such Buyer
hereunder, registered in the name of such Buyer (the “Stock Certificates”).

2. Restrictive Legends

All Stock Certificates and Warrants shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR
BLUE SKY LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO
SUCH SECURITIES WHICH IS EFFECTIVE UNDER THE ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF
SECURITIES AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.

The legend set forth above shall be removed from certificates representing
Shares and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Shares upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
The Depository Trust Company (“DTC”), if (i) such Shares are registered for
resale under the Securities Act (provided that, if the Buyer is selling pursuant
to the effective registration statement registering the Shares for resale (the
“Registration Statement”), the Buyer agrees to only sell such Shares during such
time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such Registration Statement), (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company), or (iii) such Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
effective date of the Registration Statement covering the resale or (ii) Rule
144 becoming available for the resale of the Shares, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions, the Company shall within one (1) Business Day deliver to its
transfer agent irrevocable instructions that the transfer agent shall reissue a
certificate representing the applicable Shares without legend upon receipt by
the transfer agent of the legended certificates for such Shares. Any fees (with
respect to the transfer agent or otherwise) associated with the removal of such
legend shall be borne by the Company.

 

3



--------------------------------------------------------------------------------

3. Investment Representations

Each Buyer represents, warrants and covenants as follows:

(a) The Buyer is an “accredited investor” as such term is defined in Rule 501(a)
of Regulation D promulgated pursuant to the Securities Act and is purchasing the
applicable Shares for its own account for investment only, and not with a view
to, or for sale in connection with, any distribution of such Shares in violation
of the Securities Act or applicable state securities laws, or any rule or
regulation thereunder.

(b) The Buyer has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit it to
evaluate the merits and risks of its investment in the Company, and has done so.

(c) The Buyer understands that the Company is required to file periodic reports
pursuant to the Securities Exchange Act of 1934 (the “1934 Act”), as amended.
The Buyer acknowledges that he, she or it has had such opportunity to obtain
such periodic reports, as well as the Current Reports on Form 8-K filed by the
Company on July 15, 2013 and August 1, 2013 (collectively, the “July/August Form
8-Ks”) and is familiar with the information contained in such reports, including
without limitation the risk factors contained therein, and that each report
speaks only as of its respective date. The Buyer understands and acknowledges
that no person has been authorized to give any information or make any
representations in connection with the Offerings other than the information
contained in such reports (the “Offering Documents”) and the representations of
the Company contained in Section 4 of this Agreement. The Buyer understands and
acknowledges that, if given or made, other information or representations must
not be relied on as having been made by or on behalf of the Company, and the
Buyer represents and warrants that the Buyer’s decision to purchase Shares was
not based on any information or representations other than as described in the
immediately preceding sentence.

(d) The Buyer has sufficient experience in business, financial and investment
matters and, in particular, investments in businesses similar to the Company, to
be able to evaluate the risks involved in the purchase of the Shares and to make
an informed investment decision with respect to such purchase.

(e) The Buyer can afford a complete loss of the value of the Units and is able
to bear the economic risk of holding such Units for an indefinite period.

(f) The Buyer understands that: (i) the Shares and Warrants have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act; (ii) the Shares and Warrants
cannot be sold, transferred or otherwise disposed of unless they are
subsequently registered under the Securities Act or an exemption from
registration is then available; (iii) in any event, the exemption from
registration under Rule 144 will not be available until at least twelve months
has elapsed from the date on which the information that is required by Form 10
to register shares of the Company’s Common Stock under the 1934 Act is filed
with the SEC and even then will not be available unless a public market then
exists for the Shares, adequate information concerning the Company is then
available to the public, and other terms and conditions of Rule 144 are complied
with; and (iv) there is now no registration statement on file with the SEC with
respect to the Shares or the Warrants and there is no assurance that any
registration statement that may be filed with respect to the resale of the
Shares will be declared effective when expected, or at all, or will remain
effective for a sufficient time to enable the Buyer to sell any or all of its
Shares, and it is not expected that any registration statement will be filed
with respect to the resale of the Warrants.

 

4



--------------------------------------------------------------------------------

(g) The Buyer has consulted the Buyer’s own accountants, legal counsel and
investment tax or other advisors as the Buyer deemed necessary in connection
with the purchase of the Shares and has relied solely on the advice of such
professionals and not on any information or statements from the Company, the
Placement Agent or PowerOne Capital Markets Limited (“PowerOne”).

(h) The Buyer understands that neither the SEC nor any state securities
commission or other governmental agency has reviewed or passed upon or made any
recommendation or endorsement of the Shares or any investment therein.

(i) The Buyer did not engage in any general solicitation or advertisement in
connection with the Offerings and is not purchasing the Units based on any
materials or communications as part of a general solicitation or advertisement
in connection with the Offerings.

(j) The Buyer is not an “underwriter” as such term is defined in
Section 2(a)(11) of the Securities Act.

(k) The Buyer acknowledges that the Placement Agent is acting as placement agent
on a “best efforts” basis for the Shares being offered hereby and will be
compensated by the Company for acting in such capacity, and that PowerOne has
partnered with the Placement Agent in such regard. The Buyer represents that
(i) such Buyer was contacted regarding the sale of the Units by the Placement
Agent, PowerOne or the Company (or an authorized agent or representative
thereof), and (ii) no Shares were offered or sold to it by means of any form of
general solicitation or general advertising as such terms are used in Regulation
D of the Securities Act. Other than to other persons party to this Agreement,
such Buyer has maintained the confidentiality of all disclosure made to it in
connection with this transaction (including the existence and terms of this
Agreement). Such Buyer represents that it is making this investment based on the
results of its own due diligence investigation of the Company and Walker Digital
Sub, and has not relied on any information or advice furnished by or on behalf
of the Placement Agent or PowerOne in connection with the transactions
contemplated hereby. Such Buyer acknowledges that neither the Placement Agent
nor PowerOne has made, and neither will make, any representations and warranties
with respect to the Company, Walker Digital Sub, the Merger or the transactions
contemplated hereby, and such Buyer will not rely on any statements made by the
Placement Agent or PowerOne, orally or in writing, to the contrary.

 

5



--------------------------------------------------------------------------------

In addition, each Buyer that is a Canadian resident agrees as follows:

(l) By completing the “Accredited Investor Certificate” enclosed on Schedule I,
the Buyer is representing and warranting that the Buyer satisfies one of the
categories of registration and prospectus exemptions provided in National
Instrument 45-106 – Prospectus and Registration Exemptions (“NI 45-106”) adopted
by the Canadian Securities Administrators.

(m) The Buyer acknowledges and consents to the fact that the Company is
collecting the Buyer’s personal information for the purpose of fulfilling this
Agreement and completing the Offering. The Buyer’s personal information (and, if
applicable, the personal information of those on whose behalf the Buyer is
contracting hereunder) may be disclosed by the Company to (a) stock exchanges or
securities regulatory authorities, (b) the Company’s registrar and transfer
agent, (c) Canadian tax authorities, (d) authorities pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and (e) any of the
other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the Offering. By executing this
Agreement, the Buyer is deemed to be consenting to the foregoing collection, use
and disclosure of the Buyer’s personal information (and, if applicable, the
personal information of those on whose behalf the Buyer is contracting
hereunder) for the foregoing purposes and to the retention of such personal
information for as long as permitted or required by law or business practice.
Notwithstanding that the Buyer may be purchasing Shares as agent on behalf of an
undisclosed principal, the Buyer agrees to provide, on request, particulars as
to the nature and identity of such undisclosed principal, and any interest that
such undisclosed principal has in the Company, all as may be required by the
Company in order to comply with the foregoing.

(n) Furthermore, the Buyer is hereby notified that: (i) the Company may deliver
to any securities commission having jurisdiction over the Company, the Buyer or
this subscription, certain personal information pertaining to the Buyer,
including such Buyer’s full name, residential address and telephone number, the
number of shares or other securities of the Company owned by the Buyer, the
number of Shares purchased by the Buyer and the total purchase price paid for
such Shares, the prospectus exemption relied on by the Company and the date of
distribution of the Shares, (ii) such information is being collected indirectly
by such commissions under the authority granted to them in securities
legislation, (c) such information is being collected for the purposes of the
administration and enforcement of the securities laws, and (d) the Buyer may
contact the following public official in Ontario with respect to questions about
the Ontario Securities Commission’s indirect collection of such information at
the following address and telephone number: Administrative Assistant to the
Director of Corporate Finance Ontario Securities Commission Suite 1903, Box 55
20 Queen Street West Toronto, ON M5H 3S8 Telephone: (416) 593-8086.

 

6



--------------------------------------------------------------------------------

4. Company Representations

The representations and warranties made by the Company in this Section 4 with
respect to Walker Digital Sub are made subject to the Company’s knowledge
following the Company’s due diligence investigation of Walker Digital Sub, as of
the date hereof and the Closing Date, in connection with the Merger. The Company
hereby represents and warrants as of the date hereof and the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date), to each of the Buyers as follows:

(a) Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to conduct business and
is in good standing under the laws of each jurisdiction in which the nature of
its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have a material adverse effect on the Company’s business. The Company
has all requisite corporate power and authority to carry on the businesses in
which it is engaged and to own and use the properties owned and used by it.

(b) Authorization of Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly and validly executed and delivered by the
Company and, when duly and validly executed and delivered by each other party
hereto, will constitute a valid and binding obligation of the Company,
enforceable against it in accordance with its terms.

(c) Capital Stock/Anti-Dilution and Participation Rights. The Company’s
authorized, issued and outstanding capital stock, warrants and options are as
set forth in the Company’s most recent filings, as of the date of such filings,
made by the Company pursuant to the 1934 Act. There are no pre-emptive rights,
rights of first refusal or other participation rights, nor are there any
anti-dilution or other adjustments, that would be triggered or subject to
exercise by any person as a result of these Offerings. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. Except as
set forth in the SEC Documents (as defined herein), and except for up to
1,445,000 shares of Common Stock issuable to a vendor of the Company: (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) other than the Warrants issued pursuant to this Agreement, there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company; (iii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except the Registration Rights Agreement, that certain
Registration Rights Agreement dated as of March 27, 2012, by and among the
Company, Genesis Opportunity Fund, L.P. and Genesis Asset Opportunity Fund,
L.P., that certain Restructuring Registration Rights Agreement dated as of
July 25, 2007, among the Company and each of the Investors named party thereto,
securities of the Company held by the Placement Agent (or affiliates),
securities of the Company held by IP Navigation Group, LLC (or affiliates), and
securities of the Company held by Walker Digital (or its affiliates));
(vi) there are no outstanding securities or instruments of the Company or which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company; (vii) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Shares; (viii) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (ix) the Company has no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.

 

7



--------------------------------------------------------------------------------

(d) Noncontravention. Subject to compliance with the applicable requirements of
the Securities Act, the 1934 Act and any applicable state securities laws,
neither the execution and delivery by the Company of this Agreement, nor the
consummation by the Company of the transactions contemplated hereby will
(i) conflict with or violate any provision of the charter or Bylaws of the
Company, (ii) require on the part of the Company any filing with, or permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (“Governmental Entity”), (iii) conflict with, result in
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party any right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Company is a party or
by which it is bound or to which any of its assets are subject, or (iv) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Company or any of its properties or assets.

(e) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of each of (i) the Company
included in the SEC Documents and (ii) the Walker Digital Licensing and
Enforcement business segment transferred to Walker Digital Sub in connection
with the Merger (“WDLE”) included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company and WDLE, respectively,
as of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). The Company has timely filed all periodic reports
with the SEC.

 

8



--------------------------------------------------------------------------------

(f) Material Changes.

(i) Since the date of the latest financial statements included within the SEC
Documents, there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect (as defined in the Merger Agreement). Since
the date of the latest financial statements included within the SEC Documents,
except as specifically disclosed in the SEC Documents, (i) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (B) liabilities not required to be
reflected in the Company’s or WDLE’s consolidated financial statements pursuant
to GAAP or, in the case of the Company, to be disclosed in filings made with the
SEC, and (C) liabilities and obligations incurred in connection with the Merger
and the transactions contemplated hereby, (ii) the Company has not materially
altered its method of accounting or the manner in which it keeps its accounting
books and records, (iii) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), (iv) the Company has not issued any equity securities
to any officer, director or affiliate, (v) the Company has not sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority and (vi) there has not been any material
change or amendment to, or any waiver of any material right under, any material
contract under which the Company or any of its assets is bound or subject.
Except for the issuance of the Units contemplated by this Agreement and in the
Merger, no event, liability or development has occurred or exists with respect
to the Company or Walker Digital Sub or their respective businesses, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed.

 

9



--------------------------------------------------------------------------------

(ii) Since the date of the latest financial statements of WDLE included in the
SEC Documents, there have been no events, occurrences or developments that have
had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Since the date of the latest financial
statements of WDLE included in the SEC Documents, except as specifically
disclosed in Schedule 5(e) hereto, (i) neither Walker Digital Sub nor WDLE has
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (B) liabilities not required to be
reflected in WDLE’s consolidated financial statements pursuant to GAAP, and
(C) liabilities and obligations incurred in connection with the Merger and the
transactions contemplated hereby, (ii) WDLE has not materially altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iii) neither Walker Digital Sub nor WDLE has declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of Walker Digital Sub or WDLE, as applicable), (iv) neither
Walker Digital Sub nor WDLE has issued any equity securities to any officer,
director or affiliate, (v) neither Walker Digital Sub nor WDLE has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority and (vi) there has not been any material
change or amendment to, or any waiver of any material right under, any material
contract under which Walker Digital Sub or any of its assets is bound or
subject.

(g) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are applicable to the
Company and effective as of the date hereof (as well as any and all applicable
rules and regulations promulgated by the SEC thereunder that are applicable to
the Company and effective as of the date hereof) except where such noncompliance
would not have, individually or in the aggregate, a material adverse effect.

(h) Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation before any Governmental Entity which is pending or, to the
knowledge of the Company, has been threatened against the Company or Walker
Digital Sub. There are no judgments, orders or decrees outstanding against the
Company. To the knowledge of the Company, there is no threatened civil or
criminal litigation, written notice of violation, formal administrative
proceeding, or investigation, inquiry or information request by any governmental
entity with respect to the business of the Company.

(i) Valid Issuance. The Shares, when issued or sold and delivered in accordance
with the terms of this Agreement, will be duly and validly issued, fully paid
and nonassessable, and will be subject to restrictions on transfer under federal
and applicable state securities law until the Registration Statement (as defined
in the Registration Rights Agreement) is declared effective by the SEC and then
may be sold in accordance with the terms provided in the prospectus to the
Registration Statement as long as the Registration Statement remains effective.
The Shares will be issued in compliance in all material respects with an
exemption from the registration requirements of the Securities Act, and the
registration and qualification requirements of the securities laws of the
applicable states. The shares of Common Stock issuable upon the exercise of the
Warrants, when issued or sold and delivered in accordance with the terms of the
Warrants, will be duly and validly issued, fully paid and nonassessable, and
will be subject to restrictions on transfer under federal and applicable state
securities law. The shares of Common Stock issuable upon the exercise of the
Warrants will be issued in compliance in all material respects with an exemption
from the registration requirements of the Securities Act, and the registration
and qualification requirements of the securities laws of the applicable states.

 

10



--------------------------------------------------------------------------------

(j) Each party hereto agrees for the express benefit of the Placement Agent,
PowerOne, their respective affiliates and their respective representatives that
neither the Placement Agent nor PowerOne nor any of their affiliates or any of
their representatives (1) has any duties or obligations other than, in the case
of the Placement Agent, those specifically set forth herein or in the engagement
letter, dated as of March 26, 2012, as amended, among the Company and Broadband
Capital Management LLC (the “Engagement Letter”); (2) shall be liable for any
improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or any other agreements contemplated hereby; or (4) shall be
liable (x) for any action taken, suffered or omitted by any of them in good
faith and reasonably believed to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement or any other agreements
contemplated hereby or (y) for anything which any of them may do or refrain from
doing in connection with this Agreement or any other agreements contemplated
hereby, except for such party’s own gross negligence, willful misconduct or bad
faith. The Placement Agent, PowerOne, their respective affiliates and their
respective representatives shall be entitled to rely on, and shall be protected
in acting upon, any certificate, instrument, opinion, notice, letter or any
other document or security delivered to any of them by or on behalf of the
Company, and the Placement Agent, its respective affiliates and its respective
representatives shall be entitled to be indemnified by the Company for acting as
Placement Agent hereunder pursuant the indemnification provisions set forth in
the Engagement Letter.

(k) Neither the Placement Agent, nor PowerOne nor any of their representatives
have any responsibility with respect to the completeness or accuracy of any
information or materials furnished to such Buyer in connection with the
transactions contemplated hereby. The parties agree and acknowledge that the
Placement Agent and PowerOne may rely on the representations, warranties,
agreements and covenants of the Company contained in this Agreement and may rely
on the representations and warranties of the respective Buyers contained in this
Agreement as if such representations, warranties, agreements, and covenants, as
applicable, were made directly to the Placement Agent or PowerOne.

(l) All Buyers are participating in the Offerings on the same terms and
conditions. There exist no alternate, individualized or exclusive agreements or
arrangements with any Buyer in connection with the Offerings.

(m) Except as set forth in this Agreement or in the SEC Documents, the Company
will not, from the Closing Date through the first anniversary of the Closing
Date, sell any shares of Common Stock to any third party for a purchase price of
less than three dollars per share of Common Stock.

 

11



--------------------------------------------------------------------------------

5. Conditions Precedent to Closing

(a) Conditions Precedent to the Obligations of the Buyers to Purchase Securities
at the Closing. The obligation of each Buyer listed on Exhibit A hereto to
acquire Units at the Closing is subject to the fulfillment to such Buyer’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Buyer (as to itself only):

(i) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(ii) Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.

(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

(iv) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(v) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Units at the Closing, all of which
shall be and remain so long as necessary in full force and effect.

(vi) No Suspensions of Trading in Common Stock. The trading of the Common
Stock shall not have been suspended, as of the Closing Date, by the SEC. As of
the Closing Date, the Common Stock shall be quoted for trading on the OTC
Bulletin Board.

(vii) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with
Section 1(c).

(viii) Compliance Certificate. The Company shall have delivered to each Buyer a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 7(a) and (b) hereof.

 

12



--------------------------------------------------------------------------------

(b) Conditions Precedent to the Obligations of the Company to sell Shares at the
Closing. The Company’s obligation to sell and issue the Shares to each Buyer
listed on Exhibit A hereto at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(i) Representations and Warranties. The representations and warranties made by
such Buyer in Section 3 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

(ii) Performance. Such Buyer shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such Buyer
at or prior to the Closing Date.

(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

6. Miscellaneous

(a) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(b) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company, as evidenced by a signed certificate of the
Secretary of the Company certifying as to such action by the Board.

(c) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and each Buyer and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

(d) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 6(d).

(e) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

13



--------------------------------------------------------------------------------

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the Shares, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(g) Amendment. This Agreement may be amended or modified only by a written
instrument executed by the Company, Walker Digital and by those Buyers who, in
the aggregate, hold not less than 75% of the Units sold in connection with these
Offerings.

(h) Disclosure of Transactions and Other Material Information. Prior to 9AM EST
on the Trading Day immediately following the execution of this Agreement, the
Company shall issue a press release (the “Press Release”) disclosing all
material terms of the transactions contemplated hereby, including the closing of
the Merger. On or before the fourth business day following the date hereof, the
Company shall file a Current Report on Form 8-K describing the terms of the
Offerings in the form required by the 1934 Act, and attaching the required
documents as exhibits to such filing. From and after the issuance of the Press
Release, the Company shall have disclosed all material, non-public information
(if any) delivered to any of the Buyers by the Company or any of its officers,
directors, employees or agents in connection with the transactions contemplated
by the this Agreement. Subject to the foregoing, neither the Company, its
subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make any press release or other public disclosure with respect to such
transactions (i) contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that each Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of the applicable
Buyer, the Company shall not and shall cause its subsidiaries not to disclose
the name of such Buyer in any filing, announcement, release or otherwise, except
as may be required by applicable law and regulations.

(i) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be enforced, governed and construed in all respects in
accordance with the internal substantive laws of the State of Delaware (without
reference to principles of conflicts or choice of law that would cause the
application of the internal laws of any other jurisdiction). Each Party hereby
irrevocably submits and consents to the jurisdiction of the state and federal
courts located in New York, New York with respect to any dispute, controversy,
legal action or other proceeding that arises from or concerns this Agreement or
the purchase of the Shares and acknowledges that he, she or it will accept
service of process by registered or certified mail or the equivalent directed to
his, her or its address set forth herein or by whatever other means are
permitted by such courts. Each party hereby acknowledges that said courts have
jurisdiction over any such dispute, controversy, legal action or other
proceeding and that he, she or its hereby waives any objection to personal
jurisdiction or venue in these courts or that such courts are an inconvenient
forum.

 

14



--------------------------------------------------------------------------------

(j) Termination. This Agreement may be terminated and the sale and purchase of
the Units abandoned at any time prior to the Closing by either the Company or
any Buyer listed on Exhibit A hereto (with respect to itself only), upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on September 30, 2013; provided, however, that the
right to terminate this Agreement under this Section 8(j) shall not be available
to any party whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 8(j) shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the Registration Rights Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the Registration Rights Agreement. In the
event of a termination pursuant to this 8(j), the Company shall promptly notify
all non-terminating Buyers. Upon a termination in accordance with this
Section 8(j), the Company and the terminating Buyer(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Buyer will have any liability to any other Buyer under this
Agreement as a result therefrom.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and constitute the same instrument.

[the following pages are the signature pages]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GLOBALOPTIONS GROUP, INC. By:  

/s/ Harvey W. Schiller

Name:   Harvey W. Schiller Title:   Chairman and Chief Executive Officer

Walker Digital acknowledges that, as a shareholder of the Company after the
closing of the Merger, it will receive significant benefits from the closing of
the Offering. Therefore, Walker Digital covenants to each of the Buyers that it
will not, from the Closing Date through the first anniversary of the Closing
Date, sell any shares of Common Stock to any third party for a purchase price of
less than three dollars per share of Common Stock; provided that Walker Digital
may transfer up to 400,000 shares of Common Stock to one of its affiliates for
the sole purpose of such affiliate transferring such shares of Common Stock to
certain of its former officers.

For the sole purpose of the immediately preceding paragraph:

 

WALKER DIGITAL, LLC By:  

/s/ Jay Walker

Its:   Authorized Signatory

 

16



--------------------------------------------------------------------------------

ENTITY BUYERS:

 

Name of Buyer By:  

 

Name:  

 

Title:  

 

EIN:  

 

Maximum Number of Units:                                                 
INDIVIDUAL BUYERS:

 

Name:  

 

Title:  

 

Address:  

 

SSN:  

 

Maximum Number of Units:                                                 



--------------------------------------------------------------------------------

Exhibit A

On file with the Company.



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit C

Form of Warrant



--------------------------------------------------------------------------------

Schedule I

CERTIFICATE OF ACCREDITED INVESTOR

 

TO: Global Options Group, Inc.

PowerOne Capital Markets Limited

Broadband Capital Management LLC

The undersigned certifies for the benefit of the addressees in connection with
the private placement of securities by Global Options Group, Inc. that they are
a resident of, or their purchase and sale of securities is otherwise subject to
the securities legislation of Ontario and they are an accredited investor (an
“Accredited Investor”) within the meaning of National Instrument 45-106 –
Prospectus and Registration Exemptions (“NI 45-106”). Specifically, the
undersigned is:

PLEASE CHECK THE BOX OF THE APPLICABLE CATEGORY AND INITIAL:

 

¨              (a)   a Canadian bank, trust company, insurance company or other
Canadian financial institution (as defined in NI 45-106), or a Schedule III
bank, ¨              (b)   the Business Development Bank of Canada incorporated
under the Business Development Bank of Canada Act (Canada), ¨              (c)  
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,
¨              (d)   a person registered under the securities legislation of a
province or territory of Canada as an adviser or dealer, other than a person
registered solely as a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),
¨              (e)   an individual registered or formerly registered under the
securities legislation of a province or territory of Canada as a representative
of a person referred to in paragraph (d), ¨              (f)   the Government of
Canada or a province or territory of Canada, or any crown corporation, agency or
wholly owned entity of the Government of Canada or a province or territory of
Canada, ¨              (g)   a municipality, public board or commission in
Canada and a metropolitan community, school board, the Comité de gestion de la
taxe scolaire de l’ile de Montréal or an intermunicipal management board in
Québec, ¨              (h)   a national, federal, state, provincial, territorial
or municipal government of or in any foreign jurisdiction, or any agency of that
government, ¨              (i)   a pension fund that is regulated by the Office
of the Superintendent of Financial Institutions (Canada), a pension commission
or similar regulatory authority of a province or territory of Canada,
¨              (j)   an individual who, either alone or with a spouse,
beneficially owns financial assets (cash, securities, contracts of insurance,
deposits and evidences of deposits that are not securities for the purpose of
securities legislation), having an aggregate realizable value that before taxes,
but net of any related liabilities, exceeds $1,000,000, ¨              (k)   an
individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year, ¨              (l)   an individual who, either alone or
with a spouse, has net assets of at least $5,000,000, ¨              (m)   a
person, other than an individual or investment fund, that has net assets of at
least $5,000,000, as shown on its most recently prepared financial statements,
and that was not formed for the sole purpose of making a representation to this
effect in order to qualify as an accredited investor, ¨              (n)   an
investment fund that distributes or has distributed its securities only to

 

  (i) a person that is or was an accredited investor at the time of the
distribution,

 

  (ii) a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 [Minimum amount investment] or 2.19 [Additional
investment in investment funds] of NI 45-106 or equivalent exemptions under
applicable securities legislation as specified in Section 8.2 of NI 45-106, or

 

  (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,



--------------------------------------------------------------------------------

¨              (o)   an investment fund that distributes or has distributed
securities under a prospectus in a province or territory of Canada for which the
regulator or, in Quebec, the securities regulatory authority, has issued a
receipt, ¨              (p)   a trust company or trust corporation registered or
authorized to carry on business under the Trust and Loan Companies Act (Canada)
or under comparable legislation in a province or territory of Canada or a
foreign jurisdiction, acting on behalf of a fully managed account managed by the
trust company or trust corporation, as the case may be, ¨              (q)   a
person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a province or territory of
Canada or a foreign jurisdiction, and neither that person nor the legal or
beneficial owner of the fully managed account is resident in Ontario,
¨              (r)   a registered charity under the Income Tax Act (Canada)
that, in regard to the trade, has obtained advice from an eligibility adviser or
an adviser registered under the securities legislation of the province or
territory of the registered charity to give advice on the securities being
traded, ¨              (s)   an entity organized in a foreign jurisdiction that
is analogous to any of the entities referred to in paragraphs (a) to (d) or
paragraph (i) in form and function, ¨              (t)   a person in respect of
which all of the owners of interests, direct, indirect or beneficial, except the
voting securities required by law to be owned by directors, are persons that are
accredited investors, ¨              (u)   an investment fund that is advised by
a person registered as an adviser or a person that is exempt from registration
as an adviser, or ¨              (v)   a person that is recognized or designated
by the securities regulatory authority or, except in Ontario and Québec, the
regulator as an accredited investor.

 

Signature:  

 

Name:

 

 



--------------------------------------------------------------------------------

Execution Copy

SUBSCRIPTION, PURCHASE AND INVESTMENT AGREEMENT

THIS SUBSCRIPTION, PURCHASE AND INVESTMENT AGREEMENT (this “Agreement”) is made
as of September 18, 2013, by and among GLOBALOPTIONS GROUP, INC., a Delaware
corporation (the “Company”), each of the Buyers signatory to this Agreement, as
identified on the signature pages attached hereto, and, for the limited purpose
set forth on the signature page hereto, Walker Digital, LLC, a Delaware limited
liability company (“Walker Digital”).

WHEREAS, the Company is offering up to 3,693,950 units consisting of one share
of the Company’s Common Stock (the “Shares”) and one warrant to purchase one
half of one share of the Company’s Common Stock (the “Warrants” and together
with the Shares, the “Units”) to a limited number of accredited investors in a
non-public offering (the “Offering”); and

WHEREAS, substantially simultaneously with the closing of the Offering (as
defined below), GO Merger Sub LLC (“Merger Sub”), a wholly owned subsidiary of
the Company, is merging with and into Walker Digital Holdings, LLC (“Walker
Digital Sub”), a wholly owned subsidiary of Walker Digital, (the “Merger”)
pursuant to that certain Agreement and Plan of Merger dated as of July 11, 2013,
by and between the Company, Merger Sub, Walker Digital and Walker Digital Sub
(the “Merger Agreement”); and

WHEREAS, the Company and each person that is subscribing for shares in the
Offering (each a “Buyer” and collectively the “Buyers”) are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”) and exemptions from prospectus requirements under
applicable Canadian securities laws;

WHEREAS, each Buyer desires to purchase that number of Units set forth on each
Buyer’s respective signature page;

WHEREAS, the Company has engaged Broadband Capital Management LLC as its
exclusive placement agent (the “Placement Agent”) for the offering of the Shares
on a “best efforts” basis and has entered into an engagement letter, dated as of
March 26, 2012, as amended, among the Company and Broadband Capital Management
LLC (the “Engagement Letter”); and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for valuable consideration,
the receipt and sufficiency of which is acknowledged, the parties hereto agree
as follows:

1. Issuance of Units

(a) Subject to the terms and conditions contained herein, the Company will issue
to each Buyer, and each Buyer will purchase from Company, severally and not
jointly, for the purchase price of $3.00 per Unit, that number of Units set
forth opposite such Buyer’s name on Exhibit A hereto, provided that the
aggregate number of Offered Units issued and sold to each Buyer shall not exceed
the number of Units set forth on such Buyer’s respective signature page. The
closing of the Offerings is conditioned upon committed and fully paid
subscriptions or agreements to purchase of not less than $10,000,000 in
aggregate gross proceeds. The closing date of the Offering shall be the date on
which the Merger closes (the “Closing Date”), which date shall be communicated
to each Buyer in writing by the Company at least two business days in advance.
Upon receipt by the Company from Buyers of fully executed versions of this
Agreement representing committed subscriptions or agreements to buy of at least
$10,000,000 in aggregate gross proceeds, the Company will provide notice to the
Buyers that the closing of the Offering will proceed (the “Closing Notice”).
Each Buyer shall send, via wire transfer of immediately available funds on or
before the Closing Date, the purchase price of the Units such Buyer has
subscribed for to the escrow account of the Company identified in the Closing
Notice.

(b) In the event that the Offering does not close on or before September 30,
2013, the Company will refund the respective purchase price, without interest,
received by the Company from each Buyer. Upon the closing of the transactions
contemplated hereby, the Company shall deliver to each Buyer certificates in the
name of such Buyer for the respective number of Shares and Warrants issued to
such Buyer (or its respective designee or nominee) in the Offering containing,
inter alia, the legend set forth in Section 2 below.

(c) On or prior to the Closing with respect to the Buyers listed on Exhibit A
hereto, the Company shall issue, deliver or cause to be delivered to such Buyer
the following (the “Company Deliverables”):

(vii) this Agreement, duly executed by the Company and Walker Digital;

(viii) one or more certificates evidencing the Warrants purchased by such Buyer
hereunder in substantially the form of Exhibit C;

(ix) the Registration Rights Agreement, duly executed by the Company;

(x) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares, (b) certifying the current
versions of the Certificate of Incorporation, as amended, and by-laws of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company;

 

2



--------------------------------------------------------------------------------

(xi) the Compliance Certificate referred to in Section 7(a)(viii) hereof; and

(xii) certificates evidencing the incorporation and good standing of the
Company, issued by the Secretary of State of the State of Delaware as of a date
within five (5) days of the Closing Date.

(d) Within three (3) Business Days following the Closing, the Company shall
issue, deliver or cause to be delivered to each Buyer one or more original stock
certificates, free and clear of all restrictive and other legends except as
provided in Section 2 hereof, evidencing the Shares purchased by such Buyer
hereunder, registered in the name of such Buyer (the “Stock Certificates”).

2. Restrictive Legends

All Stock Certificates and Warrants shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR
BLUE SKY LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO
SUCH SECURITIES WHICH IS EFFECTIVE UNDER THE ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF
SECURITIES AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.

The legend set forth above shall be removed from certificates representing
Shares and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Shares upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
The Depository Trust Company (“DTC”), if (i) such Shares are registered for
resale under the Securities Act (provided that, if the Buyer is selling pursuant
to the effective registration statement registering the Shares for resale (the
“Registration Statement”), the Buyer agrees to only sell such Shares during such
time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such Registration Statement), (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company), or (iii) such Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
effective date of the Registration Statement covering the resale or (ii) Rule
144 becoming available for the resale of the Shares, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions, the Company shall within one (1) Business Day deliver to its
transfer agent irrevocable instructions that the transfer agent shall reissue a
certificate representing the applicable Shares without legend upon receipt by
the transfer agent of the legended certificates for such Shares. Any fees (with
respect to the transfer agent or otherwise) associated with the removal of such
legend shall be borne by the Company.

 

3



--------------------------------------------------------------------------------

To the extent Shares and Warrants are issued to Buyers that are Canadian
residents, the certificates representing such Shares and Warrants (and any
replacement certificates issued prior to the expiration of the applicable hold
periods), or ownership statements issued under a direct registration system or
other electronic book-based or book-entry system, will bear a legend in
accordance with applicable Canadian securities laws. For the Securities issued
to Canadian residents pursuant to the offering herein, the following legend is
required by section 2.5 of National Instrument 45-102 – Resale of Securities:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) SEPTEMBER 18, 2013, AND (II) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY.”

3. Investment Representations

Each Buyer represents, warrants and covenants as follows:

(a) The Buyer is an “accredited investor” as such term is defined in Rule 501(a)
of Regulation D promulgated pursuant to the Securities Act and is purchasing the
applicable Shares for its own account for investment only, and not with a view
to, or for sale in connection with, any distribution of such Shares in violation
of the Securities Act or applicable state securities laws, or any rule or
regulation thereunder.

(b) The Buyer has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit it to
evaluate the merits and risks of its investment in the Company, and has done so.

(c) The Buyer understands that the Company is required to file periodic reports
pursuant to the Securities Exchange Act of 1934 (the “1934 Act”), as amended.
The Buyer acknowledges that he, she or it has had such opportunity to obtain
such periodic reports, as well as the Current Reports on Form 8-K filed by the
Company on July 15, 2013 and August 1, 2013 (collectively, the “July/August Form
8-Ks”) and is familiar with the information contained in such reports, including
without limitation the risk factors contained therein, and that each report
speaks only as of its respective date. The Buyer understands and acknowledges
that no person has been authorized to give any information or make any
representations in connection with the Offerings other than the information
contained in such reports (the “Offering Documents”) and the representations of
the Company contained in Section 4 of this Agreement. The Buyer understands and
acknowledges that, if given or made, other information or representations must
not be relied on as having been made by or on behalf of the Company, and the
Buyer represents and warrants that the Buyer’s decision to purchase Shares was
not based on any information or representations other than as described in the
immediately preceding sentence.

 

4



--------------------------------------------------------------------------------

(d) The Buyer has sufficient experience in business, financial and investment
matters and, in particular, investments in businesses similar to the Company, to
be able to evaluate the risks involved in the purchase of the Shares and to make
an informed investment decision with respect to such purchase.

(e) The Buyer can afford a complete loss of the value of the Units and is able
to bear the economic risk of holding such Units for an indefinite period.

(f) The Buyer understands that: (i) the Shares and Warrants have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act; (ii) the Shares and Warrants
cannot be sold, transferred or otherwise disposed of unless they are
subsequently registered under the Securities Act or an exemption from
registration is then available; (iii) in any event, the exemption from
registration under Rule 144 will not be available until at least twelve months
has elapsed from the date on which the information that is required by Form 10
to register shares of the Company’s Common Stock under the 1934 Act is filed
with the SEC and even then will not be available unless a public market then
exists for the Shares, adequate information concerning the Company is then
available to the public, and other terms and conditions of Rule 144 are complied
with; and (iv) there is now no registration statement on file with the SEC with
respect to the Shares or the Warrants and there is no assurance that any
registration statement that may be filed with respect to the resale of the
Shares will be declared effective when expected, or at all, or will remain
effective for a sufficient time to enable the Buyer to sell any or all of its
Shares, and it is not expected that any registration statement will be filed
with respect to the resale of the Warrants.

(g) The Buyer has consulted the Buyer’s own accountants, legal counsel and
investment tax or other advisors as the Buyer deemed necessary in connection
with the purchase of the Shares and has relied solely on the advice of such
professionals and not on any information or statements from the Company, the
Placement Agent or PowerOne Capital Markets Limited (“PowerOne”).

(h) The Buyer understands that neither the SEC nor any state securities
commission or other governmental agency has reviewed or passed upon or made any
recommendation or endorsement of the Shares or any investment therein.

(i) The Buyer did not engage in any general solicitation or advertisement in
connection with the Offerings and is not purchasing the Units based on any
materials or communications as part of a general solicitation or advertisement
in connection with the Offerings.

(j) The Buyer is not an “underwriter” as such term is defined in
Section 2(a)(11) of the Securities Act.

 

5



--------------------------------------------------------------------------------

(k) The Buyer acknowledges that the Placement Agent is acting as placement agent
on a “best efforts” basis for the Shares being offered hereby and will be
compensated by the Company for acting in such capacity, and that PowerOne has
partnered with the Placement Agent in such regard. The Buyer represents that
(i) such Buyer was contacted regarding the sale of the Units by the Placement
Agent, PowerOne or the Company (or an authorized agent or representative
thereof), and (ii) no Shares were offered or sold to it by means of any form of
general solicitation or general advertising as such terms are used in Regulation
D of the Securities Act. Other than to other persons party to this Agreement,
such Buyer has maintained the confidentiality of all disclosure made to it in
connection with this transaction (including the existence and terms of this
Agreement). Such Buyer represents that it is making this investment based on the
results of its own due diligence investigation of the Company and Walker Digital
Sub, and has not relied on any information or advice furnished by or on behalf
of the Placement Agent or PowerOne in connection with the transactions
contemplated hereby. Such Buyer acknowledges that neither the Placement Agent
nor PowerOne has made, and neither will make, any representations and warranties
with respect to the Company, Walker Digital Sub, the Merger or the transactions
contemplated hereby, and such Buyer will not rely on any statements made by the
Placement Agent or PowerOne, orally or in writing, to the contrary.

In addition, each Buyer that is a Canadian resident agrees as follows:

(l) By completing the “Accredited Investor Certificate” enclosed on Schedule I,
the Buyer is representing and warranting that the Buyer satisfies one of the
categories of registration and prospectus exemptions provided in National
Instrument 45-106 – Prospectus and Registration Exemptions (“NI 45-106”) adopted
by the Canadian Securities Administrators.

(m) The Buyer acknowledges and consents to the fact that the Company is
collecting the Buyer’s personal information for the purpose of fulfilling this
Agreement and completing the Offering. The Buyer’s personal information (and, if
applicable, the personal information of those on whose behalf the Buyer is
contracting hereunder) may be disclosed by the Company to (a) stock exchanges or
securities regulatory authorities, (b) the Company’s registrar and transfer
agent, (c) Canadian tax authorities, (d) authorities pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and (e) any of the
other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the Offering. By executing this
Agreement, the Buyer is deemed to be consenting to the foregoing collection, use
and disclosure of the Buyer’s personal information (and, if applicable, the
personal information of those on whose behalf the Buyer is contracting
hereunder) for the foregoing purposes and to the retention of such personal
information for as long as permitted or required by law or business practice.
Notwithstanding that the Buyer may be purchasing Shares as agent on behalf of an
undisclosed principal, the Buyer agrees to provide, on request, particulars as
to the nature and identity of such undisclosed principal, and any interest that
such undisclosed principal has in the Company, all as may be required by the
Company in order to comply with the foregoing.

 

6



--------------------------------------------------------------------------------

(n) Furthermore, the Buyer is hereby notified that: (i) the Company may deliver
to any securities commission having jurisdiction over the Company, the Buyer or
this subscription, certain personal information pertaining to the Buyer,
including such Buyer’s full name, residential address and telephone number, the
number of shares or other securities of the Company owned by the Buyer, the
number of Shares purchased by the Buyer and the total purchase price paid for
such Shares, the prospectus exemption relied on by the Company and the date of
distribution of the Shares, (ii) such information is being collected indirectly
by such commissions under the authority granted to them in securities
legislation, (c) such information is being collected for the purposes of the
administration and enforcement of the securities laws, and (d) the Buyer may
contact the following public official in Ontario with respect to questions about
the Ontario Securities Commission’s indirect collection of such information at
the following address and telephone number: Administrative Assistant to the
Director of Corporate Finance Ontario Securities Commission Suite 1903, Box 55
20 Queen Street West Toronto, ON M5H 3S8 Telephone: (416) 593-8086.

4. Company Representations, Warranties and Acknowledgements

The representations and warranties made by the Company in this Section 4 with
respect to Walker Digital Sub are made subject to the Company’s knowledge
following the Company’s due diligence investigation of Walker Digital Sub, as of
the date hereof and the Closing Date, in connection with the Merger. The Company
hereby represents, warrants and acknowledges as of the date hereof and the
Closing Date (except for the representations and warranties that speak as of a
specific date, which shall be made as of such date), to each of the Buyers as
follows:

(a) Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to conduct business and
is in good standing under the laws of each jurisdiction in which the nature of
its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have a material adverse effect on the Company’s business. The Company
has all requisite corporate power and authority to carry on the businesses in
which it is engaged, and as presently proposed to be conducted by it, and to
own, lease, operate and use the properties and assets owned and used by it. No
proceedings have been instituted or, to the knowledge of the Company, are
pending for the dissolution or liquidation or winding-up of the Company.

(b) Authorization of Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly and validly authorized, executed and
delivered by the Company and, when duly and validly executed and delivered by
each other party hereto, will constitute a valid and binding obligation of the
Company, enforceable against it in accordance with its terms.

(c) All Licenses. The Company is licensed, registered or qualified, has all
requisite government approvals and owns and has the right to use all
intellectual property relating to its products and business in all jurisdictions
in which it owns, leases or operates its properties or carries on business to
enable its business to be carried on as now conducted and as currently proposed
to be conducted and all such licences, registrations, qualifications,
intellectual property rights and governmental approvals are valid, subsisting
and in good standing and it does not know of and it has not received a notice of
non-compliance or opposition, nor knows of, nor has reasonable grounds to know
of, any facts that could give rise to a notice of non-compliance or opposition
with any such laws, regulations, rights, approvals or permits which could have a
material adverse effect on the Company or its ability to carry on its business
as now conducted and as currently proposed to be conducted.

 

7



--------------------------------------------------------------------------------

(d) Not a Reporting Issuer in Canada. The Company is not a “reporting issuer”
(as such term is defined under applicable Canadian securities laws) in any
province or territory of Canada.

(e) Compliance with Laws. The Company and its subsidiaries are conducting their
respective businesses in compliance with all applicable laws, rules and
regulations in each of the jurisdictions in which they carry on business and are
not in breach of any such applicable laws, rules and regulations.

(f) Capital Stock/Anti-Dilution and Participation Rights. As of the date hereof,
the authorized share capital of the Company consists of 100,000,000 shares of
common stock and 15,000,000 shares of preferred stock. As of the close of
business on September 10, 2013, 7,523,536 Common Shares, 0 warrants and 200,000
options are issued and outstanding. The Company’s authorized, issued and
outstanding capital stock, warrants and options are as set forth in the
Company’s most recent filings and on Schedule II hereto, as of the date of such
filings, made by the Company pursuant to the 1934 Act. There are no pre-emptive
rights, rights of first refusal or other participation rights, nor are there any
anti-dilution or other adjustments, that would be triggered or subject to
exercise by any person as a result of these Offerings. All necessary corporate
action has been taken by the Company to authorize the issuance, sale and
delivery of the Units and, upon payment therefor, the Shares and common shares
to be issued upon exercise of the Warrants will be validly issued and
outstanding as fully paid common shares of the Company. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. Except as
set forth in the SEC Documents (as defined herein) and on Schedule II hereto,
and except for up to 1,445,000 shares of Common Stock issuable to a vendor of
the Company: (i) no person has any right, agreement or option, present or
future, contingent or absolute, or any right capable of becoming a right,
agreement or option, for the issue or allotment of any of the Company’s unissued
common shares or any other securities of the Company or any other security
convertible into or exchangeable for any such common shares or other securities
or to require the Company to purchase, redeem or otherwise acquire any of its
issued and outstanding common shares; (ii) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (iii) other than the
Warrants issued pursuant to this Agreement, there are no outstanding options,
warrants, subscriptions, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, subscriptions, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company; (iv) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (v) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (vi) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except the Registration Rights Agreement, that certain
Registration Rights Agreement dated as of March 27, 2012, by and among the
Company, Genesis Opportunity Fund, L.P. and Genesis Asset Opportunity Fund,
L.P., that certain Restructuring Registration Rights Agreement dated as of
July 25, 2007, among the Company and each of the Investors named party thereto,
securities of the Company held by the Placement Agent (or affiliates),
securities of the Company held by IP Navigation Group, LLC (or affiliates), and
securities of the Company held by Walker Digital (or its affiliates));
(vii) there are no outstanding securities or instruments of the Company or which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company; (viii) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Shares; (ix) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (x) the Company has no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.

 

8



--------------------------------------------------------------------------------

(g) Description of Securities. The Shares and Warrants, when issued, will
conform to all statements relating thereto contained in this Agreement and such
description conforms to the rights set forth in the instruments defining the
same.

(h) Noncontravention. Subject to compliance with the applicable requirements of
the Securities Act, the 1934 Act and any applicable state securities laws,
neither the execution and delivery by the Company of this Agreement, nor the
consummation by the Company of the transactions contemplated hereby will
(i) conflict with or violate any provision of the charter or Bylaws of the
Company and its subsidiaries or any resolution of their respective directors (or
committees of directors) or shareholders, (ii) require on the part of the
Company any filing with, or permit, authorization, consent or approval of, any
domestic or foreign court, arbitrational tribunal, administrative agency or
commission or other governmental or regulatory authority or agency
(“Governmental Entity”), (iii) conflict with, result in breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party any right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which the Company is a party or by which it is bound
or to which any of its assets are subject, (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of its properties or assets, or (v) breach, violate, terminate or result in
default under any mortgage, hypothec, note, indenture, contract, agreement
(written or oral), instrument, lease, licence, permit or other document to which
it is a party or is subject or by which the Company or its subsidiaries or any
of their respective property or assets is bound, or any applicable law, or which
would give rise to the acceleration or maturity of any indebtedness or other
material liabilities or obligations under any of the foregoing or which would
materially adversely affect the consummation of the Offering.

 

9



--------------------------------------------------------------------------------

(i) SEC Documents; Financial Statements. The information and statements set
forth in the Company’s public disclosure record are true, correct, and complete
in all material respects and do not contain any misrepresentation, as of the
date of such information or statement, and no material change has occurred in
relation to the Company and its subsidiaries which is not disclosed in the
Company’s public disclosure record and the Company has not filed any
confidential material change reports which continue to be confidential. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company present fairly, in all
material respects, the financial position of the Company and its subsidiaries,
and the statements of operations, retained earnings, cash flow from operations
and changes in financial information of the Company and its subsidiaries for the
periods specified in such financial statements and such financial statements
contain no misrepresentation. As of their respective dates, the financial
statements of each of (i) the Company included in the SEC Documents and (ii) the
Walker Digital Licensing and Enforcement business segment transferred to Walker
Digital Sub in connection with the Merger (“WDLE”) included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company and WDLE, respectively, as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). The
Company has timely filed all periodic reports with the SEC.

(j) Material Changes.

(i) Since the date of the latest financial statements included within the SEC
Documents, there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect (as defined in the Merger Agreement). Since
the date of the latest financial statements included within the SEC Documents,
except as specifically disclosed in the SEC Documents, (i) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (B) liabilities not required to be
reflected in the Company’s or WDLE’s consolidated financial statements pursuant
to GAAP or, in the case of the Company, to be disclosed in filings made with the
SEC, and (C) liabilities and obligations incurred in connection with the Merger
and the transactions contemplated hereby, (ii) the Company has not materially
altered its method of accounting or the manner in which it keeps its accounting
books and records, (iii) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), (iv) the Company has not issued any equity securities
to any officer, director or affiliate, (v) the Company has not sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority and (vi) there has not been any material
change or amendment to, or any waiver of any material right under, any material
contract under which the Company or any of its assets is bound or subject.
Except for the issuance of the Units contemplated by this Agreement and in the
Merger, no event, liability or development has occurred or exists with respect
to the Company or Walker Digital Sub or their respective businesses, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed.

 

10



--------------------------------------------------------------------------------

(ii) Since the date of the latest financial statements of WDLE included in the
SEC Documents, there have been no events, occurrences or developments that have
had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Since the date of the latest financial
statements of WDLE included in the SEC Documents, except as specifically
disclosed in Schedule 5(e) hereto, (i) neither Walker Digital Sub nor WDLE has
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (B) liabilities not required to be
reflected in WDLE’s consolidated financial statements pursuant to GAAP, and
(C) liabilities and obligations incurred in connection with the Merger and the
transactions contemplated hereby, (ii) WDLE has not materially altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iii) neither Walker Digital Sub nor WDLE has declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of Walker Digital Sub or WDLE, as applicable), (iv) neither
Walker Digital Sub nor WDLE has issued any equity securities to any officer,
director or affiliate, (v) neither Walker Digital Sub nor WDLE has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority and (vi) there has not been any material
change or amendment to, or any waiver of any material right under, any material
contract under which Walker Digital Sub or any of its assets is bound or
subject.

(k) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are applicable to the
Company and effective as of the date hereof (as well as any and all applicable
rules and regulations promulgated by the SEC thereunder that are applicable to
the Company and effective as of the date hereof) except where such noncompliance
would not have, individually or in the aggregate, a material adverse effect.

 

11



--------------------------------------------------------------------------------

(l) Litigation. There is no action, suit, proceeding, inquiry, claim,
arbitration or investigation before any Governmental Entity which is pending or,
to the knowledge of the Company, has been threatened against the Company or
Walker Digital Sub. There are no judgments, orders or decrees outstanding
against the Company. To the knowledge of the Company, there is no threatened
civil or criminal litigation, written notice of violation, formal administrative
proceeding, or investigation, inquiry or information request by any governmental
entity with respect to the business of the Company.

(m) Valid Issuance. The Shares, when issued or sold and delivered in accordance
with the terms of this Agreement, will be duly and validly issued, fully paid
and nonassessable, and will be subject to restrictions on transfer under federal
and applicable state securities law until the Registration Statement (as defined
in the Registration Rights Agreement) is declared effective by the SEC and then
may be sold in accordance with the terms provided in the prospectus to the
Registration Statement as long as the Registration Statement remains effective.
The Shares will be issued in compliance in all material respects with an
exemption from the registration requirements of the Securities Act, and the
registration and qualification requirements of the securities laws of the
applicable states. The shares of Common Stock issuable upon the exercise of the
Warrants, when issued or sold and delivered in accordance with the terms of the
Warrants, will be duly and validly issued, fully paid and nonassessable, and
will be subject to restrictions on transfer under federal and applicable state
securities law. The shares of Common Stock issuable upon the exercise of the
Warrants will be issued in compliance in all material respects with an exemption
from the registration requirements of the Securities Act, and the registration
and qualification requirements of the securities laws of the applicable states.

(n) Taxes. The Company has (i) on a timely basis, filed all necessary tax
returns and notices and has paid or made provision for all applicable taxes of
whatever nature for all tax years to the date hereof to the extent such taxes
have become due or have been alleged to be due; and (ii) is not aware of any
material tax deficiencies or material interest or penalties accrued or accruing
or alleged to be accrued or accruing, thereon which have not otherwise been
provided for by the Company.

(o) Each party hereto agrees for the express benefit of the Placement Agent,
PowerOne, their respective affiliates and their respective representatives that
neither the Placement Agent nor PowerOne nor any of their affiliates or any of
their representatives (1) has any duties or obligations other than, in the case
of the Placement Agent, those specifically set forth herein or in the Engagement
Letter; (2) shall be liable for any improper payment made in accordance with the
information provided by the Company; (3) makes any representation or warranty,
or has any responsibilities as to the validity, accuracy, value or genuineness
of any information, certificates or documentation delivered by or on behalf of
the Company pursuant to this Agreement or any other agreements contemplated
hereby; or (4) shall be liable (x) for any action taken, suffered or omitted by
any of them in good faith and reasonably believed to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement or any other
agreements contemplated hereby or (y) for anything which any of them may do or
refrain from doing in connection with this Agreement or any other agreements
contemplated hereby, except for such party’s own gross negligence, willful
misconduct or bad faith. The Placement Agent, PowerOne, their respective
affiliates and their respective representatives shall be entitled to rely on,
and shall be protected in acting upon, any certificate, instrument, opinion,
notice, letter or any other document or security delivered to any of them by or
on behalf of the Company, and the Placement Agent, its respective affiliates and
its respective representatives shall be entitled to be indemnified by the
Company for acting as Placement Agent hereunder pursuant the indemnification
provisions set forth in the Engagement Letter.

 

12



--------------------------------------------------------------------------------

(p) Neither the Placement Agent, nor PowerOne nor any of their representatives
have any responsibility with respect to the completeness or accuracy of any
information or materials furnished to such Buyer in connection with the
transactions contemplated hereby. The parties agree and acknowledge that the
Placement Agent and PowerOne may rely on the representations, warranties,
agreements and covenants of the Company contained in this Agreement and may rely
on the representations and warranties of the respective Buyers contained in this
Agreement as if such representations, warranties, agreements, and covenants, as
applicable, were made directly to the Placement Agent or PowerOne.

(q) All Buyers are participating in the Offerings on the same terms and
conditions. There exist no alternate, individualized or exclusive agreements or
arrangements with any Buyer in connection with the Offerings.

(r) Except as set forth in this Agreement or in the SEC Documents, the Company
will not, from the Closing Date through the first anniversary of the Closing
Date, sell any shares of Common Stock to any third party for a purchase price of
less than three dollars per share of Common Stock.

(s) The Company agrees that each Buyer is entitled to the benefit of all
representations, warranties and covenants of the Company in the Engagement
Letter as if the Buyer was a party to such Engagement Letter and a direct
beneficiary of such provisions. The representations, warranties and covenants of
the Company in the Engagement Letter are hereby incorporated into this Agreement
with such changes as are necessary in order to reflect that they are being made
by the Company to the Buyer.

(t) The Company acknowledges that, in making its decision to invest in the
Units, the Buyers are relying on this Subscription Agreement, the Company’s
public disclosure record and the Engagement Letter.

5. Conditions Precedent to Closing

(a) Conditions Precedent to the Obligations of the Buyers to Purchase Securities
at the Closing. The obligation of each Buyer listed on Exhibit A hereto to
acquire Units at the Closing is subject to the fulfillment to such Buyer’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Buyer (as to itself only):

(i) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

13



--------------------------------------------------------------------------------

(ii) Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.

(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

(iv) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(v) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Units at the Closing, all of which
shall be and remain so long as necessary in full force and effect.

(vi) No Suspensions of Trading in Common Stock. The trading of the Common
Stock shall not have been suspended, as of the Closing Date, by the SEC or any
securities commission, stock exchange or any other regulatory authority in any
jurisdiction and no such proceeding is, to the knowledge of the Company,
pending, contemplated or threatened. As of the Closing Date, the Common Stock
shall be quoted for trading on the OTC Bulletin Board.

(vii) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with
Section 1(c).

(viii) Compliance Certificate. The Company shall have delivered to each Buyer a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5(a) and (b) hereof.

(b) Conditions Precedent to the Obligations of the Company to sell Shares at the
Closing. The Company’s obligation to sell and issue the Shares to each Buyer
listed on Exhibit A hereto at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(i) Representations and Warranties. The representations and warranties made by
such Buyer in Section 3 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

(ii) Performance. Such Buyer shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such Buyer
at or prior to the Closing Date.

 

14



--------------------------------------------------------------------------------

(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

6. Miscellaneous

(a) Assignment. This Agreement will be binding upon and enure to the benefit of
the parties and their respective successors, heirs, executors, administrators
and legal representatives. This Agreement is not transferable or assignable by
any party to it.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company, as evidenced by a signed certificate of the
Secretary of the Company certifying as to such action by the Board.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and each Buyer and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 6(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

(g) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the Shares, and supersedes all prior agreements,
whether oral or written, and understandings, relating to the subject matter of
this Agreement. There are no representations, warranties, covenants, conditions
or other agreements, express or implied, collateral, statutory or otherwise,
between the parties in connection with the subject matter of this Agreement,
except as specifically set forth in this Agreement. The parties have not relied
and are not relying on any other information, discussion or understanding in
entering into and completing the transactions contemplated by this Agreement.

 

15



--------------------------------------------------------------------------------

(h) Time of Essence. Time is of the essence in this Agreement

(i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by the Company, Walker Digital and by each Buyer.

(j) Disclosure of Transactions and Other Material Information. Prior to 9AM EST
on the Trading Day immediately following the execution of this Agreement, the
Company shall issue a press release (the “Press Release”) disclosing all
material terms of the transactions contemplated hereby, including the closing of
the Merger. On or before the fourth business day following the date hereof, the
Company shall file a Current Report on Form 8-K describing the terms of the
Offerings in the form required by the 1934 Act, and attaching the required
documents as exhibits to such filing. From and after the issuance of the Press
Release, the Company shall have disclosed all material, non-public information
(if any) delivered to any of the Buyers by the Company or any of its officers,
directors, employees or agents in connection with the transactions contemplated
by the this Agreement. Subject to the foregoing, neither the Company, its
subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make any press release or other public disclosure with respect to such
transactions (i) contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that each Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of the applicable
Buyer, the Company shall not and shall cause its subsidiaries not to disclose
the name of such Buyer in any filing, announcement, release or otherwise, except
as may be required by applicable law and regulations.

(k) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be enforced, governed and construed in all respects in
accordance with the internal substantive laws of the State of New York. Each
Party hereby irrevocably submits and consents to the jurisdiction of the state
and federal courts located in New York, New York with respect to any dispute,
controversy, legal action or other proceeding that arises from or concerns this
Agreement or the purchase of the Shares and acknowledges that he, she or it will
accept service of process by registered or certified mail or the equivalent
directed to his, her or its address set forth herein or by whatever other means
are permitted by such courts. Each party hereby acknowledges that said courts
have jurisdiction over any such dispute, controversy, legal action or other
proceeding and that he, she or its hereby waives any objection to personal
jurisdiction or venue in these courts or that such courts are an inconvenient
forum. EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.

 

16



--------------------------------------------------------------------------------

(l) Termination. This Agreement may be terminated and the sale and purchase of
the Units abandoned at any time prior to the Closing by either the Company or
any Buyer listed on Exhibit A hereto (with respect to itself only), upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on September 30, 2013; provided, however, that the
right to terminate this Agreement under this Section 8(j) shall not be available
to any party whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 8(j) shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the Registration Rights Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the Registration Rights Agreement. In the
event of a termination pursuant to this 8(j), the Company shall promptly notify
all non-terminating Buyers. Upon a termination in accordance with this
Section 8(j), the Company and the terminating Buyer(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Buyer will have any liability to any other Buyer under this
Agreement as a result therefrom.

(m) Counterparts. This Agreement including the Schedules may be executed in two
or more counterparts (including counterparts by facsimile or PDF), each of which
shall be deemed an original and constitute the same instrument.

(n) Currency. Unless otherwise stated, references in this Agreement and the
Schedules to “$” or “US$” are to United States dollars.

[the following pages are the signature pages]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GLOBALOPTIONS GROUP, INC. By:  

/s/ Harvey W. Schiller

Name: Harvey W. Schiller Title: Chairman and Chief Executive Officer

Walker Digital acknowledges that, as a shareholder of the Company after the
closing of the Merger, it will receive significant benefits from the closing of
the Offering. Therefore, Walker Digital covenants to each of the Buyers that it
will not, from the Closing Date through the first anniversary of the Closing
Date, sell any shares of Common Stock to any third party for a purchase price of
less than three dollars per share of Common Stock; provided that Walker Digital
may transfer up to 400,000 shares of Common Stock to one of its affiliates for
the sole purpose of such affiliate transferring such shares of Common Stock to
certain of its former officers.

For the sole purpose of the immediately preceding paragraph:

 

WALKER DIGITAL, LLC By:  

/s/ Jay Walker

Its: Authorized Signatory

 

18



--------------------------------------------------------------------------------

 

By:     Name:                              
                                                             
Title:                                                                        
                      By:  

 

Name:                                                                        
                    Title:                              
                                                               
EIN:                                                                        
                       Maximum Number of
Units:                                                 

INDIVIDUAL BUYERS:

 

Name:                                                                  
                         

Title:                                                                  
                           

Address:                                                                 
                      

SSN:                                                                  
                            

Maximum Number of Units:                                                 



--------------------------------------------------------------------------------

Exhibit A

On file with the Company.



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit C

Form of Warrant



--------------------------------------------------------------------------------

Schedule I

CERTIFICATE OF ACCREDITED INVESTOR

 

TO: Global Options Group, Inc.

PowerOne Capital Markets Limited

Broadband Capital Management LLC

The undersigned certifies for the benefit of the addressees in connection with
the private placement of securities by Global Options Group, Inc. that they are
a resident of, or their purchase and sale of securities is otherwise subject to
the securities legislation of Ontario and they are an accredited investor (an
“Accredited Investor”) within the meaning of National Instrument 45-106 –
Prospectus and Registration Exemptions (“NI 45-106”). Specifically, the
undersigned is:

PLEASE CHECK THE BOX OF THE APPLICABLE CATEGORY AND INITIAL:

 

¨              (a)   a Canadian bank, trust company, insurance company or other
Canadian financial institution (as defined in NI 45-106), or a Schedule III
bank, ¨              (b)   the Business Development Bank of Canada incorporated
under the Business Development Bank of Canada Act (Canada), ¨              (c)  
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,
¨              (d)   a person registered under the securities legislation of a
province or territory of Canada as an adviser or dealer, other than a person
registered solely as a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),
¨              (e)   an individual registered or formerly registered under the
securities legislation of a province or territory of Canada as a representative
of a person referred to in paragraph (d), ¨              (f)   the Government of
Canada or a province or territory of Canada, or any crown corporation, agency or
wholly owned entity of the Government of Canada or a province or territory of
Canada, ¨              (g)   a municipality, public board or commission in
Canada and a metropolitan community, school board, the Comité de gestion de la
taxe scolaire de l’ile de Montréal or an intermunicipal management board in
Québec, ¨              (h)   a national, federal, state, provincial, territorial
or municipal government of or in any foreign jurisdiction, or any agency of that
government, ¨              (i)   a pension fund that is regulated by the Office
of the Superintendent of Financial Institutions (Canada), a pension commission
or similar regulatory authority of a province or territory of Canada,
¨              (j)   an individual who, either alone or with a spouse,
beneficially owns financial assets (cash, securities, contracts of insurance,
deposits and evidences of deposits that are not securities for the purpose of
securities legislation), having an aggregate realizable value that before taxes,
but net of any related liabilities, exceeds $1,000,000, ¨              (k)   an
individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year, ¨              (l)   an individual who, either alone or
with a spouse, has net assets of at least $5,000,000, ¨              (m)   a
person, other than an individual or investment fund, that has net assets of at
least $5,000,000, as shown on its most recently prepared financial statements,
and that was not formed for the sole purpose of making a representation to this
effect in order to qualify as an accredited investor, ¨              (n)   an
investment fund that distributes or has distributed its securities only to

 

  (iii) a person that is or was an accredited investor at the time of the
distribution,

 

  (iv) a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 [Minimum amount investment] or 2.19 [Additional
investment in investment funds] of NI 45-106 or equivalent exemptions under
applicable securities legislation as specified in Section 8.2 of NI 45-106, or

 

  (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,



--------------------------------------------------------------------------------

¨              (o)   an investment fund that distributes or has distributed
securities under a prospectus in a province or territory of Canada for which the
regulator or, in Quebec, the securities regulatory authority, has issued a
receipt, ¨              (p)   a trust company or trust corporation registered or
authorized to carry on business under the Trust and Loan Companies Act (Canada)
or under comparable legislation in a province or territory of Canada or a
foreign jurisdiction, acting on behalf of a fully managed account managed by the
trust company or trust corporation, as the case may be, ¨              (q)   a
person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a province or territory of
Canada or a foreign jurisdiction, and neither that person nor the legal or
beneficial owner of the fully managed account is resident in Ontario,
¨              (r)   a registered charity under the Income Tax Act (Canada)
that, in regard to the trade, has obtained advice from an eligibility adviser or
an adviser registered under the securities legislation of the province or
territory of the registered charity to give advice on the securities being
traded, ¨              (s)   an entity organized in a foreign jurisdiction that
is analogous to any of the entities referred to in paragraphs (a) to (d) or
paragraph (i) in form and function, ¨              (t)   a person in respect of
which all of the owners of interests, direct, indirect or beneficial, except the
voting securities required by law to be owned by directors, are persons that are
accredited investors, ¨              (u)   an investment fund that is advised by
a person registered as an adviser or a person that is exempt from registration
as an adviser, or ¨              (v)   a person that is recognized or designated
by the securities regulatory authority or, except in Ontario and Québec, the
regulator as an accredited investor.

 

Signature:    

Name:

   



--------------------------------------------------------------------------------

Schedule II

primary offering

 

amount

   $ 11,431,999 * 

price

   $ 3   

warrant coverage

     50 % 

Pre-merger

 

Existing common stockholders

     6,197,760         96.9 % 

Options $3.05

     200,000         3.1 %    

 

 

    

 

 

 

Fully diluted shares outstanding

     6,397,760         100.0 % 

 

At Closing

   Shares     %     %     %  

WD

     22,666,667        71.24 %      62.6 %      54.1 % 

GLOI existing

     6,197,760        19.48 %      17.1 %      14.8 % 

Other Stockholders (BCM, IPNav, GLOI mgmt)

     2,954,110        9.28 %      8.2 %      7.1 %    

 

 

       

Total

     31,818,537        100.00 %      87.9 %      75.9 % 

Options at $3.05

     200,000          0.6 %      0.5 % 

Employee incentive Plan

     2,000,000          5.5 %      4.8 % 

Contingency Shares

     2,166,667          6.0 %      5.2 %    

 

 

       

Total

     36,185,204          100.00 %      86.4 % 

New primary shares

     3,810,666 *          9.1 % 

New warrants

     1,905,333            4.5 %    

 

 

       

Total

     41,901,204            100.0 % 

 

            % of total  

Non-diluted shares outstanding

     

GLOI existing

     6,197,760         17.4 % 

Other Stockholders (BCM, IPNav, GLOI mgmt)

     2,954,110         8.3 % 

WD

     22,666,667         63.6 % 

New primary shares

     3,810,666         10.7 %    

 

 

    

Total

     35,629,203         100.0 % 

 

* The number of shares issued in the primary offering may be reduced, at the
discretion of the Company, to 3,333,333.